Citation Nr: 1456716	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in June 2013 and March 2014.


FINDING OF FACT

Obstructive sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February and March 2009.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA obtains an examination or opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Obstructive sleep apnea is not a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has obstructive sleep apnea that had its onset during active service.  In statements and testimony in support of his claim he reported that during service he was known to have severe snoring.  

The service medical records are negative for complaint, treatment, or diagnosis of sleep apnea, but show the Veteran complained of headaches and that he received diagnoses including tension headaches versus migraines.  Records dated in January 1994 and September 1994 note that he denied having chronic fatigue and that in January 1998, he denied having persistent fatigue.  In a January 1999 report of medical history prior to retirement, he denied having ever had any trouble sleeping.

VA treatment records dated in August 2006 included primary snoring as a medical problem and referred the Veteran for a sleep study for obstructive sleep apnea.  An October 2006 sleep study included a diagnosis of organic obstructive sleep apnea.  

In correspondence dated in February 2009 the Veteran reported that his snoring during active service had bothered his spouse and he had awaken himself, and that as a result he had experienced symptoms including back pain, fatigue, high cholesterol, high blood pressure, sleeplessness, frequent urination at night, and on one occasion in 1994 having fainted due to high blood pressure.  He stated that while serving on the USS Carl Vinson from 1996 to 1999, his shipmates had complained about his heavy snoring.  

In a February 2009 statement, the Veteran's spouse reported that after they were married in 1992 she noticed that he snored loudly and that on a few occasions he had stopped breathing while sleeping.  She stated that he had not gone to see a doctor about his snoring during active service because he thought that snoring was common with being very tired from work.

In a separate statement dated in February 2009 J.S.K., identified as a shipmate on the USS Carl Vinson from 1996 to 1998, reported that a couple of their shipmates had complained to him about the Veteran's snoring and that he had witnessed an episode when the Veteran was snoring loudly and then stopped and gasped for breath before snoring again.

Another February 2009 statement from M.L., identified as a shipmate on the USS Carl Vinson from 1997 to 1999, also reported that a couple of their shipmates had complained to him about the Veteran's snoring and that he had witnessed an episode when the Veteran was snoring loudly and then stopped and gasped for breath before snoring again.

In July 2010, the Veteran submitted a copy of an internet source article addressing obstructive sleep apnea dated November 15, 1999, from the American Academy of Family Physicians.  In the section titled "Typical Obstructive Sleep Apnea," it was noted that daytime fatigue and sleepiness were the most significant complaints of patients with obstructive sleep apnea.  Hypertension and obesity were noted to be frequent findings in patients with sleep apnea.  Common features were identified including loud snoring, disrupted sleep, nocturnal gasping and choking, and daytime sleepiness and fatigue.  

In testimony provided in September 2013 it was asserted that service medical records showed the Veteran experienced headaches in service and that "Web MD" listed snoring loudly and headaches as symptoms of sleep apnea.  The Veteran's spouse testified that the Veteran had snored loudly and that every morning after waking he had complained about being tired and having a headache.  She stated he complained of headaches once or twice per week.  The Veteran testified that during service a master chief had spoken with him about complaints from his shipmates about loud snoring.  He reported that he had first complained of headaches in 1980 and that subsequently he had continued to feel tired every morning.  He stated he had kept that complaint to himself until seeking medical help after service.  

In a March 2014 remand order the Board found that a VA examination was needed to assess the Veteran's claim.  The Board also found that the Veteran's testimony and the other lay statements of record suggested the possibility that an event, injury, or disease was present in service.

On VA examination in June 2014, the Veteran reported that he had severe snoring during service and that his spouse and his shipmates had complained about it.  He stated his spouse had pushed him to wake him up due to his abnormal breathing and loud snoring.  He reported that he had sleep apnea symptoms when he retired in 1999, but that he was not evaluated for the condition until 2006.  The examiner noted the claims file was reviewed and that a telephone interview with the Veteran was conducted.  A diagnosis of obstructive sleep apnea was provided.  The examiner found the evidence of record contained no objective evidence of onset of a sleep apnea condition during active service.  It was noted that lay statements from the Veteran's spouse and two fellow servicemen reported that he had symptoms consistent with possible sleep apnea during active service.  However, the examiner felt that it was impossible to know if the Veteran would have met the diagnostic criteria at that time.  It could not be stated without resorting to mere speculation that the obstructive sleep apnea first diagnosed in 2006 had its onset during active service.  The examiner also noted that the Veteran's diagnosis was not provided for more than seven years after retirement from active service, and that the lay statements provided 10 years after service from his shipmates described "a story so similar it seems speculative to use these as objective data given the large span of time between any possible observed symptoms and the recording of these letters."

Based upon the evidence of record, the Board finds obstructive sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The opinion of the June 2014 VA examiner is found to be persuasive that there was no objective evidence of obstructive sleep apnea during active service and no credible evidence of associated symptoms manifest during active service.  The examiner is shown to have reviewed the claims file, which include records over the course of the Veteran's active service period and reports of manifest symptoms, and to have found no objective evidence of symptoms associated with obstructive sleep apnea.  The provided opinion is also found to be consistent with the information addressed in the medical article provided by the Veteran in July 2010.  While the examiner stated that no opinion relating the post-service diagnosis to service based upon the evidence of record could be provided without resorting to mere speculation, the overall opinion is not inconclusive as to the lack of credible evidence relating the disability to symptoms manifest in service.  The examiner is shown to have conducted an interview with the Veteran, to have reviewed the evidence of record, and to have provided adequate rationale for the etiology opinion.  The examiner adequately considered the lay statements as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also finds that the examiner's assessment as to the credibility of the lay statements provided 10 years after the Veteran's retirement from service, including those discussing factually similar descriptions of two apparently separate events, is based upon a valid interpretation of the evidence by the medical examiner.  It is additionally significant to note that the statements from the Veteran and spouse as to his having experienced morning sleepiness and fatigue throughout his period of active service are inconsistent with the Veteran's statements in January 1994, September 1994, and January 1998 denying chronic or persistent fatigue.  The lay statements in this case, to the extent they indicate sleep apnea symptoms such as witnessed disrupted breathing events and daytime sleepiness or fatigue, are found to be not credible due to self-interest, bias, and inconsistency with other evidence.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, such as headaches as these symptoms are supported by other credible evidence of record, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran or spouse or lay persons providing statements have any medical training or expertise as to sleep apnea and they are not competent to provide etiology opinions regarding an association between the post-service diagnosis of obstructive sleep apnea and the claimed symptoms manifest in service.  The only competent medical evidence in this case included a thorough review of all the pertinent evidence of record and found there was no objective evidence that obstructive sleep apnea was manifest in service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


